        CASE 0:20-cv-00640-SRN-BRT Doc. 91 Filed 02/18/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


  Ionlake, LLC,                                       Civ. No. 20-640 (SRN/BRT)

                       Plaintiff,

  v.

  Wade A. Girard,

                       Defendant and                        ORDER
             Third-Party Plaintiff,
  v.

  Derrick Girard,

             Defendant and
             Third-Party Defendant.


J. Matthew Berner, Esq., and John F. Cameron, Esq., Cameron Law Office, Chartered,
counsel for Plaintiff.

Peter C. Brehm, Esq., Peter C. Brehm & Associates; Sean A. Shiff, Esq., Sean A. Shiff,
PLLC; and Steven E. Ness, Esq., Business Law Center, PLC, counsel for Defendant
Wade Girard.

Patrick J. Rooney, Esq., Fafinski Mark & Johnson, P.A., counsel for Defendant Derrick
Girard.



       This matter is before the Court on Third-Party Defendant Derrick Girard’s Motion

to Amend Counterclaim to Plead Punitive Damages Against Wade Girard. (Doc. No. 82.)

A hearing was held on the motion on February 2, 2021. (Doc. No. 90.) For the reasons set

forth below, the motion is granted.
        CASE 0:20-cv-00640-SRN-BRT Doc. 91 Filed 02/18/21 Page 2 of 11




                                    BACKGROUND

       Plaintiff Ionlake, LLC (“Ionlake”) is a company that was co-founded in 2017 by

Derrick Girard and his uncle Wade Girard. (Doc. No. 84, Decl. of Patrick J. Rooney in

Supp. of Derrick Girard’s Mot. ¶ 25, Ex. X, Proposed Am. Counterclaim (“PACC”) ¶ 3.)

In this lawsuit, Ionlake and Derrick Girard assert that the copyright to MyRepChat, a

software application (the “Software”), is owned or co-owned by Ionlake; Wade Girard

asserts that he is the exclusive owner of MyRepChat. The MyRepChat application is a

tool that allows financial advisors and their clients to exchange secure text messages in an

environment that is compliant with industry standards, regulations, and laws. (PACC

¶¶ 1–2.)

       Ionlake sued Wade Girard seeking a declaratory judgment over the ownership of

the copyright. (Doc. No. 1, Compl.) Wade Girard disputes Ionlake’s claim of ownership,

seeks a declaration that he is the exclusive owner of MyRepChat, and asserts third-party

claims against Derrick Girard for breaching statutory and fiduciary duties. (Doc. No. 36,

Answer/Third-Party Compl.) Derrick Girard, as third-party Defendant to Wade Girard’s

counterclaims, disputes Wade’s claims, and asserts his own counterclaims against Wade

for common law fraud, fraudulent inducement, and breach of fiduciary duty, among other

claims, including Minnesota statutory-based claims. (Doc. No. 40, Answer/ Countercl.;

see also generally PACC.)

       Relevant here, in support of Derrick Girard’s claims against Wade, Derrick alleges

that the main asset of Ionlake is the MyRepChat software application and that the

Software was developed for the sole and exclusive benefit and ownership of Ionlake.

                                             2
        CASE 0:20-cv-00640-SRN-BRT Doc. 91 Filed 02/18/21 Page 3 of 11




(PACC ¶¶ 3, 34 (“The sale of licenses for the use of the Software is the sole source of all

of Ionlake’s revenue.”).) Derrick claims that in early 2017, Wade induced him to join

Ionlake as a governor, member, and Chief Executive Officer, to invest $100,000 of his

own money into the company, assist Wade for three years in developing, enhancing, and

selling the Software, and by representing and promising Derrick that the Software would

be the product of Ionlake. (See PACC ¶ 81.) Derrick alleges that after a disagreement

with Wade in 2019 regarding unequal distributions Wade had been taking from Ionlake,

Wade deceitfully filed a copyright application for the Software with the United States

Copyright Office, claiming that Wade (and not Ionlake, as previously agreed) was the

author and sole, exclusive owner of the software. (PACC ¶¶ 10, 81.) Derrick alleges that

after he protested Wade’s actions, Wade tried to destroy Ionlake and harm Derrick by

attempting to take Ionlake’s greatest source of revenue for himself by contacting

Ionlake’s largest customers claiming that he personally owned the Software and forming

a separate company to make money from the selling of licenses to clubs and

organizations using the Software. (PACC ¶¶ 9, 11–12, 67, 81.) Derrick alleges that

Wade’s actions have caused Derrick harm and that Wade acted with deliberate disregard

for Derrick’s rights. (See PACC ¶¶ 154, 158.)

                                      DISCUSSION

       Based on the above facts and many more alleged in his Proposed Amended

Counterclaim, Derrick Girard seeks to amend his Counterclaim to assert a claim for




                                             3
        CASE 0:20-cv-00640-SRN-BRT Doc. 91 Filed 02/18/21 Page 4 of 11




punitive damages. He asserts he should be afforded an opportunity to do so pursuant to

Federal Rule of Civil Procedure 15. 1 Wade opposes Derrick’s motion.

       Except where amendment is permitted as a matter of course, under Federal Rule of

Civil Procedure 15, “a party may amend its pleading only with the opposing party’s

written consent or the court’s leave [and] [t]he court should freely give leave when justice

so requires.” Fed. R. Civ. P. 15(a)(2). Despite this liberal standard, a party does not have

an absolute right to amend. Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 715 (8th

Cir. 2008). It is well established that a motion to amend should be denied if “there are

compelling reasons such as undue delay, bad faith, or dilatory motive, repeated failure to

cure deficiencies by amendments previously allowed, undue prejudice to the non-moving

party, or futility of the amendment.” Moses.com Sec., Inc. v. Comprehensive Software

Sys., Inc., 406 F.3d 1052, 1065 (8th Cir. 2005) (quotations omitted). The determination as

to whether to grant leave to amend pursuant to Federal Rule of Civil Procedure 15 is



1
       Although Derrick argues that Rule 15 governs, Derrick asserts that he also has met
his burden under Minn. Stat. § 549.191—Minnesota’s state procedural law—to assert
punitive damages. In conformity with other recent decisions in this District, the
undersigned concludes that Rule 15 and not Minn. Stat. § 549.191 controls the
adjudication of motions to amend. See, e.g., In re Bair Hugger Forced Air Warming
Devices Prods. Liab. Litig., No. 15-2666 (JNE/FLN), 2017 WL 5187832 (D. Minn.
July 27, 2017) (denying Plaintiff’s motion to amend to plead punitive damages under a
Federal Rule of Civil Procedure 15 framework). With that said, the Court notes that
Derrick has met the evidentiary burden under § 549.191 as well. In addition, the Court
notes that even though Rule 15 does not require the same evidentiary support as
§ 549.191, under the Federal Rules, pleadings must meet the requirements in Federal
Rule of Civil Procedure 11(b). See Fed. R. Civ. P. 11(b)(3) (“By presenting to the court a
pleading . . . an attorney . . . certifies that . . . the factual contentions have evidentiary
support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery[.]”).
                                              4
        CASE 0:20-cv-00640-SRN-BRT Doc. 91 Filed 02/18/21 Page 5 of 11




within the sound discretion of the court. See, e.g., Kozlov v. Associated Wholesale

Grocers, Inc., 818 F.3d 380, 394 (8th Cir. 2016).

       Although the Federal Rules establish the process for determining whether to grant

a motion to amend to add a claim for punitive damages, Minn. Stat. § 549.20 establishes

the substantive legal standard for liability for punitive damages under Minnesota law.

The statute provides as follows:

              (a)    Punitive damages shall be allowed in civil actions only upon
                     clear and convincing evidence that the acts of the defendant
                     show deliberate disregard for the rights or safety of others.

              (b)    A defendant has acted with deliberate disregard for the rights
                     or safety of others if the defendant has knowledge of facts or
                     intentionally disregards facts that create a high probability of
                     injury to the rights or safety of others and:

                     (1)    deliberately proceeds to act in conscious or intentional
                            disregard of the high degree of probability of injury to
                            the rights or safety of others; or

                     (2)    deliberately proceeds to act with indifference to the
                            high probability of injury to the rights or safety of
                            others.

Minn. Stat. § 549.20. The Court is informed by this substantive standard when

considering whether Derrick Girard’s Proposed Amended Counterclaim has alleged a

plausible claim for punitive damages.

                                        ANALYSIS

       Derrick Girard seeks leave to amend his Counterclaim to add a claim for punitive

damages for alleged violations of Minnesota common law (i.e., “breach of fiduciary duty

and common-law fraud claims”). (See Doc. No. 83, Derrick Girard’s Mem. of Law in


                                             5
        CASE 0:20-cv-00640-SRN-BRT Doc. 91 Filed 02/18/21 Page 6 of 11




Supp. of Mot. for Leave to Amend (“Derrick’s Mem.”) 22.) Therefore, the substantive

requirements for punitive damages contained in Minn. Stat. § 549.20 apply. “To meet the

substantive requirements for punitive damages under Minnesota law, a party must

show—by clear and convincing evidence—that the defendant acted with ‘deliberate

disregard for the rights or safety of others.’” Target Corp. v. LCH Pavement Consultants,

LLC, 960 F. Supp. 2d. 999, 1010 (D. Minn. 2013) (quoting Minn. Stat. § 549.20, subd.

1(a)). Deliberate disregard has been statutorily defined to mean “the defendant has

knowledge of facts or intentionally disregards facts that create a high probability of injury

to the rights or safety of others.” Minn. Stat. § 549.20, subd. 1(b). Derrick argues that an

amendment to allow for pleading punitive damages should be allowed because Wade

acted with deliberate disregard for his rights, and no other compelling reason exists to

deny him the amendment. (Derrick’s Mem. 20–25.)

       Wade argues that the amendment should not be granted because “there is not a

single factual allegation that Wade Girard acted with deliberate disregard,” and the

factual record precludes a finding of deliberate disregard because the facts Derrick relies

on are taken out of “context.” (Doc. No. 86, Def. Wade Girard’s Mem. of Law in Opp’n

(“Wade’s Resp.”) 18.) Wade also argues “the allegations fail to even support the

underlying claims.” (Id.) Therefore, Wade makes a futility argument, both as to whether

deliberate disregard can be found and as to the merits of the underlying claims. 2 (See id.


2
      Wade makes no argument that Derrick’s motion should be denied because of
undue delay, bad faith, or dilatory motive, repeated failure to cure deficiencies by
amendments previously allowed, or undue prejudice to the non-moving party.


                                              6
        CASE 0:20-cv-00640-SRN-BRT Doc. 91 Filed 02/18/21 Page 7 of 11




at 17–34.)

       When undertaking a futility analysis the court “look[s] only to the facts alleged in

the complaint and construe[s] those facts in the light most favorable to the plaintiff.”

Riley v. St. Louis, 153 F.3d 627, 629 (8th Cir. 1998); see also Arias v. Am. Family Mut.

Ins., No. 13-cv-1681 (PJS/JJG), 2013 WL 12145854, at *2 (D. Minn. Oct. 28, 2013)

(stating, “[n]o matters outside the pleading may be considered” when conducting a

futility analysis under Rules 12(b)(6) and 15). The Court also accepts as true all of the

factual allegations in the complaint and draws all reasonable inferences in Plaintiff’s

favor. Aten v. Scottsdale Ins. Co., 511 F.3d 818, 820 (8th Cir. 2008).

       A futility challenge to a motion to amend a complaint is successful where “claims

created by the amendment would not withstand a Motion to Dismiss for failure to state a

claim upon which relief can be granted.” DeRoche v. All Am. Bottling Corp., 38 F. Supp.

2d 1102, 1106 (D. Minn. 1998); see also Lunsford v. RBC Dain Rauscher, Inc., 590 F.

Supp. 2d 1153, 1158 (D. Minn. 2008) (stating that a motion to amend is futile if the

amended complaint would not survive a motion to dismiss). 3 To survive a motion to

dismiss, a complaint must contain “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although a complaint



3
        Because punitive damages can appropriately be considered a prayer for relief
rather than a cause of action, one might argue they are not a claim suited for a motion to
dismiss under Rule 12. See, e.g., Oppenheimer v. Sw. Airlines Co., No. 13-CV-260 IEG
(BGS), 2013 WL 3149483, at *3 (S.D. Cal. June 17, 2013). Futility of the amendment,
however, is the only argument raised by Wade to deny the present motion. Therefore, this
Court does not depart from the settled futility framework when analyzing whether the
motion to amend to add punitive damages should be granted.
                                              7
        CASE 0:20-cv-00640-SRN-BRT Doc. 91 Filed 02/18/21 Page 8 of 11




need not contain “detailed factual allegations,” it must contain facts with enough

specificity “to raise a right to relief above the speculative level.” Id. at 555. This standard

“calls for enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence of [the claim].” Id. at 556. Whether a complaint states a claim is a question of

law. Morton v. Becker, 793 F.2d 185, 187 (8th Cir. 1986).

       The question here is whether Derrick Girard has pleaded enough facts to plausibly

support a claim for punitive damages under Minn. Stat. § 549.20. Some of the relevant

facts provided by Derrick in his PACC relating to the actions of Wade, include the

following:

           • Wade and Derrick jointly created the Software, and at no time prior to their
             dispute over Wade’s equity distributions did Wade claim any personal
             ownership rights to the Software. (PACC ¶¶ 2, 4, 8, 10, 31, 44, 59, 66.)

           • Around the time that the Certificate of Assumed Name for the company
             was filed with the Minnesota Secretary of State, Derrick and Wade had text
             discussions about the Software, and Wade affirmatively and specifically
             agreed that the Software would be a “product of Ionlake.” (PACC ¶ 31.)

           • Wade acknowledged and represented that Ionlake’s sole purpose was the
             creation, development, and selling of the Software, Ionlake owned the
             Software, and that the Software was to be developed for the sole and
             exclusive benefit of Ionlake. (PACC ¶¶ 3, 4, 26, 29, 34, 37, 64.)

           • Based on those representations, Derrick invested in Ionlake with both his
             time and money, declined a lucrative job opportunity so he could focus on
             Ionlake, and initially allowed Wade to take substantial distributions from
             Ionlake. (PACC ¶¶ 4, 8, 13, 14, 31, 45, 47, 56, 59, 64.)

           • After Wade and Derrick had a disagreement over Wade’s distributions to
             himself from Ionlake and Wade’s refusal to adjust his equity ownership in
             the company further, Wade filed a copyright application claiming that
             Wade was the author and sole, exclusive owner of the Software, without
             providing any notice to Derrick or Ionlake. (PACC ¶¶ 9, 10, 67.)


                                               8
        CASE 0:20-cv-00640-SRN-BRT Doc. 91 Filed 02/18/21 Page 9 of 11




          • After filing the copyright application, Wade sent a letter to Ionlake
            claiming that the company was using the Software only because he had
            allowed Ionlake to “have a royalty-free license to access” his “intellectual
            property,” and then threatened to suspend all access to the Software.
            (PACC ¶ 67.)

          • Wade terminated Ionlake’s access to the source code for the Software and
            refused to turn over Ionlake’s computer, logins, and passcodes necessary to
            fully access and modify the Software, which “paralyzed Ionlake’s
            operations,” forcing Ionlake to seek and obtain a TRO. (PACC ¶¶ 10, 67,
            71, 72.)

          • Wade contacted Ionlake’s biggest customer to inform them that he owned
            the Software personally and that Ionlake had multiple pending lawsuits.
            (PACC ¶¶ 11, 67.)

          • Wade, while claiming to still be a governor of Ionlake, and without telling
            Derrick or anyone else at Ionlake, formed a separate company to make
            money selling licenses to clubs and organizations using the Software.
            (PACC ¶¶ 12, 67.)

       These allegations, assumed true as they must be, are sufficient to raise a plausible

claim that Wade acted in deliberate disregard of Derrick’s rights under Minnesota law.

Derrick plausibly alleges that Wade knew the Software was owned by Ionlake, knew that

Derrick had invested significantly into Ionlake to develop the business around the

Software, and knew of Derrick’s equity stake in the company, yet he proceeded to

secretly represent to both the copyright office and to Ionlake’s customers that the

Software was owned exclusively by him, without the agreement of Derrick or Ionlake, to

solely benefit Wade and his new company to the detriment of Derrick and Ionlake. At

this stage, the Court considers only Derrick’s allegations. Whether the evidence will

eventually show that Wade’s actions were lawful, or that his conduct did not meet the

standard of deliberate disregard for Derrick’s rights, is a matter to be addressed on


                                             9
       CASE 0:20-cv-00640-SRN-BRT Doc. 91 Filed 02/18/21 Page 10 of 11




summary judgment when more than just pleadings are considered. Based on the PACC,

however, Derrick’s allegations give rise to a reasonable inference that Wade deliberately

proceeded to act in conscious or intentional disregard of the high degree of probability

that he was interfering with Wade’s rights. See Best Buy Stores, L.P. v. Developers

Diversified Realty Corp., No. 05–2310 (DSD/JJG), 2008 WL 227689, at *2 (D. Minn.

Jan. 25, 2008) (affirming magistrate judge’s conclusion that Minnesota allows punitive

damages for a breach of fiduciary duty); see also Minn. Timber Producers Ass’ns, Inc. v.

Am. Mut. Ins. Co., 766 F.2d 1261, 1267–68 (8th Cir. 1985) (concluding that fiduciary

relationship did not exist but suggesting that breach of fiduciary duty would support

punitive damages); see also Target, 960 F. Supp. 2d at 1011 (granting motion for leave to

amend to seek punitive damages based on a fraud claim); Sullivan v. Ouimet, 377 N.W.2d

24, 26–27 (Minn. Ct. App. 1985) (sustaining punitive damages in favor of an investing

shareholder based on a finding that the defendant fraudulently induced the plaintiff to

loan money and because defendant’s acts were willful and wanton and in disregard of the

plaintiff’s rights). Simply put, because of the facts alleged, the Court cannot conclude that

Derrick’s claim for punitive damages would be futile. Therefore, the Court grants

Derrick’s motion. 4


4
       Wade asserts that Derrick’s allegations are disputed by other evidence and
disputes whether Derrick has viable claims for fraud or breach of fiduciary duty for
various reasons. Such arguments are outside of the Court’s inquiry on a pleading motion
such as this but may be raised later by summary-judgment motion. See Tholen v. Assist
Am. Inc., No. 17-cv-3919 (DWF/SER), 2018 WL 3848434, at *3 (D. Minn. Aug. 13,
2018) (granting leave to amend to assert punitive damages and finding the parties’
arguments were “best left for summary judgment where the benefit of a fully developed
factual record and more fulsome briefing of the legal issue will allow the Court to address
                                             10
       CASE 0:20-cv-00640-SRN-BRT Doc. 91 Filed 02/18/21 Page 11 of 11




                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED that:

       1.     Derrick Girard’s Motion to Amend Counterclaim to Plead Punitive

Damages Against Wade Girard (Doc. No. 82) is GRANTED.

       2.     On or before February 24, 2021, Derrick Girard shall file an Amended

Counterclaim in a substantially similar form as the Proposed Amended Counterclaim

filed in support of his motion (i.e., Doc. No. 84, Ex. X).



  Dated: February 18, 2021                        s/ Becky R. Thorson
                                                  BECKY R. THORSON
                                                  United States Magistrate Judge




the specific legal implications of the facts as applied to the law”). Nothing in this Order
bars Wade from challenging the alleged facts and asserting legal defenses to all claims as
the case progresses.
                                             11
